t n e e a a a n c internal_revenue_service ee ee ee eee ee ee ee ln ie yor 6y-00 kkk ere eker eere kek erk ke kk rrr rr rrr rr rr ar tek tk tk kok kok dk kk tk keke eere keke eeker ak kkk kek tk kk kk ek to ek kee op e ep t attn kkk kkkkkkkk kkk kkk kk hr err kk ee ker eee eer eere eee eere a c q legend state a employer m plan x dear mek t ee wee ok tok ork rk kk ree er rk rr re icr ii ei kok kee ik kkk ke tek edt tk kk kk kk tok be tok _ - this is in response to a ruling_request dated date submitted on your behalf by your authorized representative with respect to an arrangement described under sec_403 of the internal_revenue_code code the following facts and representations have been submitted on your behalf plan x a plan intended to allow elective_deferrals of salary under sec_403 of the code organization in state a which is exempt from tax under sec_501 code was established effective date by employer m an of the under sec_3_1 of plan x all employees of employer m are eligible to in writing and signed by the participant participate in plan x an eligible_employee becomes a participant under plan x by agreeing to make elective_deferrals pursuant to a salary reduction agreement under sec_4 of plan x such a salary reduction agreement shall be made or changed only once per calendar_year be prior to the first pay check for which such agreement is provide for a reduction in the compensation paid to the participant by employer m in exchange for the contribution of a like amount by employer m to the applicable annuity_contract or custodial_account on behalf of said participant specify the amount of elective_deferral contributions be binding upon the participant with respect to compensation payable while in effect be terminable at any time with respect to compensation not year payable with any termination effected by filing written notice with employer m contribution which when added to applicable contributions under any other sec_403 arrangement would exceed the participant's maximum exclusion_allowance under sec_403 or the limitation on annual_additions under sec_415 not permit an aggregate amount of contributions which when added to elective_deferrals made on the participant's behalf under any other sec_403 or sec_401 program sponsored by employer m for a participant's taxable_year exceed dollar_figure or such higher limit as may be in effect for the year under not require an amount of to be effective in effect an excess_deferral under code sec_402 of the code and apply only to compensation payable after the sec_402 g agreement is in the event that an amount is included in a participant's gross_income as result of administrator receives proper notification of this excess_deferral the excess_deferral may be distributed to the participant provided that if the distribution is made within the same taxable_year as the contribution then the distribution of the excess_deferral must be made after the excess_contribution is received by the plan and must be designated by the plan and the participant as an excess_deferral distribution and the plan x a under sec_4 of plan x the total amount of contributions to be made a participant for a calendar_year may not exceed the with respect to participant's exclusion_allowance for the year under sec_403 of the code or the maximum permitted annual_addition for the year under sec_415 determining the applicable limits under plan x any elective_deferrals made by the participant to other plans maintained by employer m are taken into account in under sec_4 of plan x a participant is at all times fully vested in all contributions made under plan x and income attributable to them sec_4 of plan x provides that contributions are invested as the participant directs from among such annuity_contracts issued by insurance_companies or custodial accounts investing in the shares of one or more regulated_investment_companies as employer m makes available from time to time each annuity_contract available shall be nontransferable as provided under sec_2 of plan x contributions must be paid over to the annuity_contract issuer or custodial_account custodian no later that days after the date on which the compensation to which the contributions relate is paid and are therefore made no less frequently than once per year sec_4 of plan x provides that elective_deferral article sec_5 and of plan x provides that amounts held in an annuity_contract or custodial_account may be withdrawn no earlier than a participant's separation_from_service attainment of age immediate and heavy financial hardship disability death or pursuant to sec_5 of plan x a participant may withdraw amounts to a result of uninsured medical a principal_residence of the participant but not satisfy an immediate and heavy financial need as expense costs the purchase of mortgage payments tuition payments related educational fees board for the next months or post-secondary education for the participant or his or her spouse children or dependents or payments to prevent eviction or foreclosure on the mortgage of the participant's principal_residence may include the amount of federal state or local_income_taxes but shall not include any income after december contributions or december in the case of a custodial_account any amount allocated after that is not a participant contribution that is attributable to participant or room and payments under sec_5 of plan x a participant may borrow against his or her percent of contributions plus allocable earnings or annuity_contract or custodial_account in an amount that does not exceed the lesser_of dollar_figure reduced by the highest aggregate outstanding loan balance under plans maintained by employer m during the year preceding the loan loans are available to all participants on a reasonable equivalent basis not made available to highly compensated employees in an amount greater than the amount madé available to other employees made under written procedures adequately a reasonable rate of interest amortized evenly and at least secured made at quarterly and repayable within years principal_residence hardship_withdrawal or loan spousal consent is required within days prior to such withdrawal or loan for any participant who is married on the date of a except amounts used to purchase a under section of plan xx all amounts are payable in a manner consistent generally all amounts held in an annuity a participant beginning no later than the april following the of the code with sec_403 contract or custodial_account other than those held as are payable to calendar_year in which he later as required by sec_403 annuity_contract or custodial_account including the balance as will be payable in accordance with the incidental benefit rules as determined under sec_403 or she attains age of december further all amounts held in an or retires whichever is of date pursuant to section of plan x for participants who are married on the first date that a benefit is payable annuity_starting_date and whose vested balances under plan x exceed dollar_figure benefits shall be paid as a qualified_joint_and_survivor_annuity paying a lifetime periodic benefit to the participant and on the participant's death to the surviving_spouse in an amount between and percent of the amount payable to the participant the qualified_joint_and_survivor_annuity and select another form of benefit available under the annuity_contract or custodial_account provided that written spousal consent is made within days prior to the annuity_starting_date such consent specifies the form of benefit selected and any non-spousal beneficiaries and acknowledges the effect of such consent a participant may waive and under section of plan x death_benefits for an unmarried participant who dies before his or her annuity_starting_date are paid to the beneficiary designated by the participant death_benefits for married participants who die before their annuity_starting_date are paid to his or her spouse unless before the participant's death the surviving_spouse had consented to the change in a manner consistent with code sec_401 for distributions to which code sec_401 surviving_spouse will be entitled to receive between and percent of the present_value of the participant's annuity_contract or custodial_account with the remaining portion paid to the beneficiaries designated in the contract or account made in the time period between the participant reaching the age of death of the participant and such waiver includes spousal consent as described above a participant may waive the spouse's payment provided such waiver is for all other distributions the and do not apply and the under section of plan x a participant whose balance under the plan is and a all amounts held in an annuity_contract or greater than dollar_figure may not have his or her balances immediately distributed without his or her consent custodial_account shall become payable no later than the required_beginning_date of the employee_retirement_income_security_act_of_1974 or code in section a sec_403 the april following the calendar_year in which the participant attains age whichever is earlier are payable in lump sums periodic_payments over the life expectancy of the participant and his or her beneficiary as determined under code sec_403 participant's annuity_starting_date are distributed within years accordance with exemptions in code sec_401 benefits payable upon death after the annuity_starting_date are paid at least as rapidly as under the method of distribution in effect at the time of death_benefits payable upon death before the joint lives or life and a benefits ie or in under section of plan x all annuity_contracts and custodial accounts provide that a participant who is entitled to receive an eligible_rollover_distribution within the meaning of sec_403 code may elect to have the distribution paid directly in whole or in part to an individual_retirement_account or annuity described in sec_408 of the code defined_contribution_plan and which permits the acceptance of rollover distributions a tax-sheltered annuity plan described in sec_403 which is and a of the or to a based on the foregoing facts and representations your authorized representative has requested rulings that code plan x satisfies the requirements of sec_403 b of the contributions including elective_deferrals under plan x are not includible in the income of the participants so long as exceed the limitations of sec_403 of the code and the amounts do not and b of the code all distributions from plan x will be taxed under sec_72 sec_403 of the code provides that amounts contributed by an employer to purchase an annuity_contract for an employee are excludable from the gross_income of the employee in the year contributed to the extent of the applicable_exclusion allowance as defined in sec_403 provided tax under sec_501 501l c defined in sec_170 subdivision of the foregoing or the employee performs services for an educational_institution as the employee performs services for an employer which is exempt from an agency_or_instrumentality of any one or more of the annuity_contract is not subject_to sec_403 a ii of the code which is an organization described in section a state a political of the code as a state or of the code of the the employee's rights under the contract are nonforfeitable except for code failure to pay future premiums which meets the nondiscrimination requirements of sec_403 code except in the case of case of agreement the contract meets the requirements of sec_401 b of the code provides further that the employee shall include in his gross_income the amounts actually distributed under such contract in the year distributed as provided in sec_72 such contract is purchased under a plan of the a contract purchased under a plan which provides a salary reduction a contract purchased by a church and of the code section in the sec_403 e of the code provides that in the case of a contract of the code requires a code sec_403 arrangement which provides purchased under a plan which provides a salary reduction agreement the contract must meet the requirements of sec_401 a a for elective_deferrals to limit such deferrals under the arrangement in combination with any other qualified_plans or arrangements providing for elective_deferrals of effect under sec_402 calendar_year of the code for taxable years beginning in such an empioyer maintaining such plan to the limitation in of the code section except as provided in sec_403 of the code a custodial_account described in sec_403 b purposes of the code is treated as an annuity_contract for all sec_403 provides that the amounts paid_by a qualifying employer a custodial_account which satisfies the requirements of sec_401 to shall be treated as amounts contributed by the employer for an annuity_contract for his employer if the amounts are to be invested in regulated_investment_company stock to be held in that custodial_account and under the custodial_account no such amounts may be paid or made available to any distributee before separates from service becomes disabled the employee dies attains age within the meaning of sec_72 or in the case of contributions made pursuant to a salary reduction agreement encounters financial hardship sec_403 b provides that a custodial_account which satisfies the an organization described requirements of sec_401 in sec_401 a solely for purposes of subchapter_f and subtitle f with respect to amounts received by it and income from investment thereof shall be treated as sec_401 f of the code provides that a custodial_account shall be a qualified_trust under sec_401 if the assets thereof are held by as defined in sec_408 or another person who demonstrates to the treated as a bank satisfaction of the secretary that the manner in which he will hold the assets will be consistent with the requirements of sec_401 sec_402 of the code provides generally that the elective_deferrals of any individual for any taxable_year shall be included in such individual's gross_income to the extent the amount of such deferrals exceeds dollar_figure sec_402 g of the code provides that the limitation under paragraph shall be increased but not to any amount in excess of dollar_figure by the amount of any employer contributions for the taxable_year used to purchase an annuity_contract under sec_403 the code under a salary reduction agreement of sec_402 g of the code provides that in the case of a qualified of the code of the code of the code under a salary a qualified_organization with respect to employer contributions to as for any taxable_year shall be employee of purchase an annuity_contract under sec_403 reduction agreement the limitation of sec_402 modified by sec_402 increased by whichever of the following is the least reduced by amounts not included in gross_income for prior taxable years by reason of this paragraph or of years_of_service of the employee with the qualified_organization over the employer contributions described in paragraph made by the organization on behalf of such employee for prior taxable years determined in the manner prescribed by the secretary means any education organization hospital home health service agency health and welfare service agency church_or_convention_or_association_of_churches and includes any organization described in sec_414 and a qualified_employee means any employee who has completed years_of_service with the qualified_organization a qualified_organization for these purposes the excess of dollar_figure multiplied by the number b ii of the code ii dollar_figure i dollar_figure iii sec_1 b -l b of the income_tax regulations provides in that the exclusion_allowance is applicable to amounts pertinent part contributed by the employer for an annuity_contract as with an employee to take a reduction in salary or to forego an increase in salary but only to the extent such amounts are earned by the employee after the agreement becomes effective irrevocable with respect to amounts earned while the agreement is the employee is not permitted to make more than one such agreement with his the agreement must be legally binding and a result of an agreement in effect and employer during any taxable_year which are contributed under any further agreement made by such employee during the same taxable_year beginning after such date however to terminate the entire agreement with respect to amounts not yet earned the exclusion shali not apply to any amounts the employee may be permitted effective for tax years beginning after date section a of the small_business job protection act of sbjpa provides that the frequency that an employee is permitted to enter into a salary reduction agreement the salary to which such an agreement may apply and the ability to revoke such an agreement shall be determined under the rules applicable to cash or deferred elections under sec_401 k of the code sec_415 of the code provides in relevant part that an annuity_contract described in sec_403 contract described in sec_403 b unless it satisfies the sec_415 limitations the preceding sentence applies only to the portion of the annuity_contract exceeding the sec_415 limitations and the amount of the contribution for such portion shall reduce the exclusion_allowance as provided for by sec_403 b an annuity_contract described in sec_403 shall not be considered as in the case of an annuity under sec_415 of the code contributions to a sec_403 plan for a limitation_year are generally limited to the lesser_of or of compensation b a dollar_figure sec_403 b of the code requires that arrangements pursuant to sec_403 of sec_401 a december section requires that of the code must satisfy requirements similar to the requirements of the code with respect to benefits accruing after in taxable years ending after such date in addition this for distributions made after date the requirements of sec_401 the code contains provisions for direct rollovers of distributions made after december of the code are met sec_401 a of sec_401 of lhe code provides generally for a mandatory benefit_commencement_date at age cules for the payment of benefits from qualified_plans beginning after december a the calendar_year following the later of the calendar_year in which the employee attains age section a of the sbujpa amended section of to provide lhat the term required_beginning_date means april or the calendar_year in which the employee retires and specifies required_minimum_distribution for taxable_year sec_1 sec_403 of the code provides generally that sec_403 b may be paid only when the employee attains age annuity_contract distributions attributable to contributions made pursuant to a salary reduction agreement within the meaning of sec_402 c code service dies becomes disabled within the meaning of sec_72 code or distribution of any income attributable to such contributions in the case of hardship such contract may not provide for the in the case of hardship separates from of the of the with respect to your ruling requests you represent that employer m an employer described in sec_403 sec_403 salary reduction contributions are fully vested and nonforfeitable at all times or b program for its employees has established plan x a participant's the code as its of plan x are present in plan x is not subject_to sec_403 a required by sec_401 the restrictions on transferability plan x correctly limits under sec_403 of the code the distributions made pursuant to the salary reduction agreement to attainment of age separation_from_service or hardship the sec_403 accordance with sec_403 and g requirements and limits contributions in in addition plan x satisfies and of the code plan x also properly provides rules under section for direct rellovers and transfers as required by sec_401 of the code plan x complies under sec_4 with all of the requirements of section of the code including the requirement that contributions are invested b in custodial accounts investing in the shares of one or more regulated_investment_companies accordingly based on the foregoing law and facts we conclude with respect to ruling_request number one that plan x satisfies the requirements of sec_403 of the code with respect to ruling requests number two and three since we concluded we above that plan x satisfies the requirements of sec_403 conclude that contributions including elective_deferrals under plan x includible in the income of the participants so long as the amounts do not exceed the limitations of sec_403 b from plan x will be taxed under sec_72 and sec_403 of the code of the code and that all distributions the code are not of this ruling does not extend to any operational violations of sec_403 by plan x plan x meets the nondiscrimination requirements of sec_403 code where applicable in either form or operation now or in the future this ruling has not addressed whether of the a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours joyce e floyd chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose
